UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-21598) Exact name of registrant as specified in charter:	Putnam RetirementReady Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2013 Date of reporting period:	April 30, 2013 Item 1. Schedule of Investments: Putnam RetirementReady Funds The fund's portfolios 4/30/13 (Unaudited) Putnam RetirementReady 2055 Fund Shares Value Absolute Return Funds (10.1%)* Putnam Absolute Return 100 Fund Class Y (AFF) 596 $6,121 Putnam Absolute Return 300 Fund Class Y (AFF) Putnam Absolute Return 500 Fund Class Y (AFF) 1,927 22,416 Putnam Absolute Return 700 Fund Class Y (AFF) 6,242 76,469 Total Absolute Return Funds (cost $103,363) $105,006 Asset Allocation Funds (89.4%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y (AFF) $ Putnam Dynamic Asset Allocation Conservative Fund Class Y (AFF) Putnam Dynamic Asset Allocation Equity Fund Class Y (AFF) 65,300 760,749 Putnam Dynamic Asset Allocation Growth Fund Class Y (AFF) 11,022 165,992 Total Asset Allocation Funds (cost $886,114) $926,741 Fixed Income Funds (0.5%)* Putnam Money Market Fund Class A (AFF) 4,687 $4,687 Total Fixed Income Funds (cost $4,687) $4,687 Total Investments (cost $994,164) $1,036,434 * Percentages indicated are based on net assets of $1,036,250 Putnam RetirementReady 2050 Fund Shares Value Absolute Return Funds (10.3%)* Putnam Absolute Return 100 Fund Class Y (AFF) 7,569 $77,732 Putnam Absolute Return 300 Fund Class Y (AFF) Putnam Absolute Return 500 Fund Class Y (AFF) 18,357 213,496 Putnam Absolute Return 700 Fund Class Y (AFF) 59,455 728,321 Total Absolute Return Funds (cost $994,545) $1,019,549 Asset Allocation Funds (89.2%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y (AFF) $ Putnam Dynamic Asset Allocation Conservative Fund Class Y (AFF) Putnam Dynamic Asset Allocation Equity Fund Class Y (AFF) 582,055 6,780,939 Putnam Dynamic Asset Allocation Growth Fund Class Y (AFF) 134,513 2,025,769 Total Asset Allocation Funds (cost $8,301,837) $8,806,708 Fixed Income Funds (0.4%)* Putnam Money Market Fund Class A (AFF) 43,797 $43,797 Total Fixed Income Funds (cost $43,797) $43,797 Total Investments (cost $9,340,179) $9,870,054 * Percentages indicated are based on net assets of $9,868,281 Putnam RetirementReady 2045 Fund Shares Value Absolute Return Funds (11.0%)* Putnam Absolute Return 100 Fund Class Y (AFF) 19,470 $199,956 Putnam Absolute Return 300 Fund Class Y (AFF) Putnam Absolute Return 500 Fund Class Y (AFF) 25,185 292,896 Putnam Absolute Return 700 Fund Class Y (AFF) 81,568 999,214 Total Absolute Return Funds (cost $1,440,360) $1,492,066 Asset Allocation Funds (88.5%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y (AFF) $ Putnam Dynamic Asset Allocation Conservative Fund Class Y (AFF) Putnam Dynamic Asset Allocation Equity Fund Class Y (AFF) 609,765 7,103,760 Putnam Dynamic Asset Allocation Growth Fund Class Y (AFF) 324,111 4,881,105 Total Asset Allocation Funds (cost $10,972,299) $11,984,865 Fixed Income Funds (0.4%)* Putnam Money Market Fund Class A (AFF) 60,206 $60,206 Total Fixed Income Funds (cost $60,206) $60,206 Total Investments (cost $12,472,865) $13,537,137 * Percentages indicated are based on net assets of $13,534,746 Putnam RetirementReady 2040 Fund Shares Value Absolute Return Funds (12.2%)* Putnam Absolute Return 100 Fund Class Y (AFF) 47,527 $488,106 Putnam Absolute Return 300 Fund Class Y (AFF) Putnam Absolute Return 500 Fund Class Y (AFF) 40,239 467,975 Putnam Absolute Return 700 Fund Class Y (AFF) 119,464 1,463,438 Total Absolute Return Funds (cost $2,353,761) $2,419,519 Asset Allocation Funds (87.4%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y (AFF) $ Putnam Dynamic Asset Allocation Conservative Fund Class Y (AFF) Putnam Dynamic Asset Allocation Equity Fund Class Y (AFF) 566,825 6,603,513 Putnam Dynamic Asset Allocation Growth Fund Class Y (AFF) 710,621 10,701,951 Total Asset Allocation Funds (cost $15,926,848) $17,305,464 Fixed Income Funds (0.4%)* Putnam Money Market Fund Class A (AFF) 86,762 $86,762 Total Fixed Income Funds (cost $86,762) $86,762 Total Investments (cost $18,367,371) $19,811,745 * Percentages indicated are based on net assets of $19,807,830 Putnam RetirementReady 2035 Fund Shares Value Absolute Return Funds (15.7%)* Putnam Absolute Return 100 Fund Class Y (AFF) 69,033 $708,965 Putnam Absolute Return 300 Fund Class Y (AFF) 10,462 113,309 Putnam Absolute Return 500 Fund Class Y (AFF) 97,411 1,132,890 Putnam Absolute Return 700 Fund Class Y (AFF) 208,224 2,550,745 Total Absolute Return Funds (cost $4,394,804) $4,505,909 Asset Allocation Funds (82.6%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y (AFF) 84,455 $1,093,689 Putnam Dynamic Asset Allocation Conservative Fund Class Y (AFF) Putnam Dynamic Asset Allocation Equity Fund Class Y (AFF) 260,414 3,033,823 Putnam Dynamic Asset Allocation Growth Fund Class Y (AFF) 1,302,321 19,612,987 Total Asset Allocation Funds (cost $21,723,404) $23,740,499 Fixed Income Funds (1.7%)* Putnam Money Market Fund Class A (AFF) 493,992 $493,992 Total Fixed Income Funds (cost $493,992) $493,992 Total Investments (cost $26,612,200) $28,740,400 * Percentages indicated are based on net assets of $28,735,070 Putnam RetirementReady 2030 Fund Shares Value Absolute Return Funds (22.1%)* Putnam Absolute Return 100 Fund Class Y (AFF) 108,031 $1,109,483 Putnam Absolute Return 300 Fund Class Y (AFF) 78,454 849,651 Putnam Absolute Return 500 Fund Class Y (AFF) 168,320 1,957,560 Putnam Absolute Return 700 Fund Class Y (AFF) 356,030 4,361,366 Total Absolute Return Funds (cost $8,010,427) $8,278,060 Asset Allocation Funds (75.0%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y (AFF) 628,942 $8,144,804 Putnam Dynamic Asset Allocation Conservative Fund Class Y (AFF) Putnam Dynamic Asset Allocation Equity Fund Class Y (AFF) Putnam Dynamic Asset Allocation Growth Fund Class Y (AFF) 1,321,190 19,897,127 Total Asset Allocation Funds (cost $25,340,610) $28,041,931 Fixed Income Funds (2.9%)* Putnam Money Market Fund Class A (AFF) 1,086,402 $1,086,402 Total Fixed Income Funds (cost $1,086,402) $1,086,402 Total Investments (cost $34,437,439) $37,406,393 * Percentages indicated are based on net assets of $37,397,846 Putnam RetirementReady 2025 Fund Shares Value Absolute Return Funds (30.3%)* Putnam Absolute Return 100 Fund Class Y (AFF) 164,436 $1,688,762 Putnam Absolute Return 300 Fund Class Y (AFF) 221,958 2,403,801 Putnam Absolute Return 500 Fund Class Y (AFF) 268,298 3,120,305 Putnam Absolute Return 700 Fund Class Y (AFF) 465,017 5,696,462 Total Absolute Return Funds (cost $12,540,117) $12,909,330 Asset Allocation Funds (65.8%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y (AFF) 1,551,918 $20,097,340 Putnam Dynamic Asset Allocation Conservative Fund Class Y (AFF) 40,929 427,710 Putnam Dynamic Asset Allocation Equity Fund Class Y (AFF) Putnam Dynamic Asset Allocation Growth Fund Class Y (AFF) 499,004 7,514,994 Total Asset Allocation Funds (cost $25,818,727) $28,040,044 Fixed Income Funds (3.9%)* Putnam Money Market Fund Class A (AFF) 1,659,502 $1,659,502 Total Fixed Income Funds (cost $1,659,502) $1,659,502 Total Investments (cost $40,018,346) $42,608,876 * Percentages indicated are based on net assets of $42,600,573 Putnam RetirementReady 2020 Fund Shares Value Absolute Return Funds (40.6%)* Putnam Absolute Return 100 Fund Class Y (AFF) 186,008 $1,910,306 Putnam Absolute Return 300 Fund Class Y (AFF) 335,453 3,632,955 Putnam Absolute Return 500 Fund Class Y (AFF) 425,876 4,952,936 Putnam Absolute Return 700 Fund Class Y (AFF) 368,633 4,515,759 Total Absolute Return Funds (cost $14,584,256) $15,011,956 Asset Allocation Funds (54.3%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y (AFF) 1,203,523 $15,585,623 Putnam Dynamic Asset Allocation Conservative Fund Class Y (AFF) 430,955 4,503,484 Putnam Dynamic Asset Allocation Equity Fund Class Y (AFF) Putnam Dynamic Asset Allocation Growth Fund Class Y (AFF) Total Asset Allocation Funds (cost $18,623,211) $20,089,107 Fixed Income Funds (5.1%)* Putnam Money Market Fund Class A (AFF) 1,880,568 $1,880,568 Total Fixed Income Funds (cost $1,880,568) $1,880,568 Total Investments (cost $35,088,035) $36,981,631 * Percentages indicated are based on net assets of $36,973,178 Putnam RetirementReady 2015 Fund Shares Value Absolute Return Funds (52.0%)* Putnam Absolute Return 100 Fund Class Y (AFF) 182,204 $1,871,238 Putnam Absolute Return 300 Fund Class Y (AFF) 373,941 4,049,778 Putnam Absolute Return 500 Fund Class Y (AFF) 526,682 6,125,306 Putnam Absolute Return 700 Fund Class Y (AFF) 125,091 1,532,369 Total Absolute Return Funds (cost $13,211,185) $13,578,691 Asset Allocation Funds (42.1%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y (AFF) 291,260 $3,771,823 Putnam Dynamic Asset Allocation Conservative Fund Class Y (AFF) 690,352 7,214,180 Putnam Dynamic Asset Allocation Equity Fund Class Y (AFF) Putnam Dynamic Asset Allocation Growth Fund Class Y (AFF) Total Asset Allocation Funds (cost $10,280,471) $10,986,003 Fixed Income Funds (5.9%)* Putnam Money Market Fund Class A (AFF) 1,536,372 $1,536,372 Total Fixed Income Funds (cost $1,536,372) $1,536,372 Total Investments (cost $25,028,028) $26,101,066 * Percentages indicated are based on net assets of $26,095,379 Putnam Retirement Income Fund Lifestyle 1 Shares Value Absolute Return Funds (59.8%)* Putnam Absolute Return 100 Fund Class Y (AFF) 213,571 $2,193,377 Putnam Absolute Return 300 Fund Class Y (AFF) 472,019 5,111,964 Putnam Absolute Return 500 Fund Class Y (AFF) 627,811 7,301,447 Putnam Absolute Return 700 Fund Class Y (AFF) Total Absolute Return Funds (cost $14,560,692) $14,606,788 Asset Allocation Funds (34.3%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y (AFF) $ Putnam Dynamic Asset Allocation Conservative Fund Class Y (AFF) 803,168 8,393,105 Putnam Dynamic Asset Allocation Equity Fund Class Y (AFF) Putnam Dynamic Asset Allocation Growth Fund Class Y (AFF) Total Asset Allocation Funds (cost $8,306,820) $8,393,105 Fixed Income Funds (5.9%)* Putnam Money Market Fund Class A (AFF) 1,442,150 $1,442,150 Total Fixed Income Funds (cost $1,442,150) $1,442,150 Total Investments (cost $24,309,662) $24,442,043 * Percentages indicated are based on net assets of $24,437,458 Key to holding's abbreviations ASC 820 Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures Notes to The fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2012 through April 30, 2013 (the reporting period). (AFF) Affilated Company (a) The aggregate identified cost on a tax basis as of the reporting period ended were as follows: Unrealized appreciation Unrealized (depreciation) Net unrealized appreciation/(depreciation) Cost for federal income tax purposes Putnam RetirementReady 2055 Fund $7,870 $(18) $7,852 $1,028,582 Putnam RetirementReady 2050 Fund $529,999 $(535,513) $(5,514) $9,875,568 Putnam RetirementReady 2045 Fund $483,751 $(105) $483,646 $13,053,491 Putnam RetirementReady 2040 Fund $877,641 $(209) $877,432 $18,934,313 Putnam RetirementReady 2035 Fund $1,767,838 $(595) $1,767,243 $26,973,157 Putnam RetirementReady 2030 Fund $2,849,627 $(741) $2,848,886 $34,557,507 Putnam RetirementReady 2025 Fund $2,446,795 $(1,284) $2,445,511 $40,163,365 Putnam RetirementReady 2020 Fund $1,721,853 $(931) $1,720,922 $35,260,709 Putnam RetirementReady 2015 Fund $914,985 $(386) $914,599 $25,186,467 Putnam Retirement Income Fund Lifestyle 1 $132,381 $(135,732) $(3,351) $24,445,394 Security valuation The price of each fund’s shares is based on its net asset value (NAV), which is in turn based on the NAVs of the underlying Putnam Funds in which it invests, which are classified as Level 1 securities under Accounting Standards Codification ASC820 Fair Value Measurements and Disclosures (ASC 820).The NAVs of the underlying Putnam Funds are determined based on the policies contained in each underlying Putnam Fund’s financial statements.The NAV per share of each class equals the total value of its assets, less its liabilities, divided by the number of its outstanding shares.Shares are only valued as of the close of regular trading on the New York Stock Exchange each day the exchange is open. Transactions with affiliated issuers Transactions during the reporting period with a company which is under common ownership or control, or with companies in which the fund owned at least 5% of the voting securities, were as follows: Putnam RetirementReady 2055 Fund Affiliates Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Market value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $ $ $ $
